MEMORANDUM **
Fernando Gabriel Vasquez-Palafox, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal under 8 C.F.R. § 3.1(d)(2)(i)(D) (2002) of his appeal from an immigration judge’s (“LJ”) decision denying his application for asylum and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s summary dismissal for failure to file a brief to determine whether it was appropriate. Vargas-Garda v. INS, 287 F.3d 882, 884 (9th Cir.2002). We deny the petition.
Vasquez-Palafox filed a Notice of Appeal, Form EOIR 26, with the BIA indicating his intention to file a brief, but then he failed to file the brief. Summary dismissal was appropriate because Vasquez-Palafox’s Notice of Appeal did not sufficiently specify his grounds for appeal. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819-21 (9th Cir.2003); see also 8 C.F.R. § 3000.1(d)(2)(i) (formerly 8 C.F.R. § 3.1(d)(2)®).
Vasquez-Palafox’s contention that the Illegal Immigration Reform and Immigrant Responsibility Act and the Nicaraguan Adjustment and Central American Relief Act violate equal protection is foreclosed by Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002), which held that in order to demonstrate an equal protection violation, a petitioner must show that a classification is wholly irrational.
Vasquez-Palafox’s remaining contentions also lack merit.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.